                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     WAYNE ANDREW WHITWORTH,                            Case No.18-cv-02402-BLF (VKD)
                                                          Plaintiff,
                                   9
                                                                                            ORDER SETTING DISCOVERY
                                                   v.                                       MANAGEMENT CONFERENCE
                                  10

                                  11     ALSCO CORPORATION, et al.,
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             This Court sets a discovery management conference for November 13, 2018, 10:00 a.m.,

                                  15   Courtroom 2, Fifth Floor, United States District Court, 280 South First Street, San Jose California.

                                  16   The parties are directed to appear and be prepared to discuss the current status of discovery in this

                                  17   matter.

                                  18             IT IS SO ORDERED.

                                  19   Dated: October 29, 2018

                                  20

                                  21
                                                                                                    VIRGINIA K. DEMARCHI
                                  22                                                                United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
